Case 19-12809-JKS           Doc 251       Filed 03/14/19 Entered 03/14/19 14:49:55                       Desc Main
                                         Document     Page 1 of 18


    GIBBONS P.C.
    Karen A. Giannelli, Esq.
    Mark B. Conlan, Esq.
    Brett S. Theisen, Esq.
    One Gateway Center
    Newark, New Jersey 07102
    Telephone: (973) 596-4500
    Facsimile: (973) 596-0545
    E-mail: kgiannelli@gibbonslaw.com
             mconlan@gibbonslaw.com
             btheisen@gibbonslaw.com
    Counsel to the Debtors
    and Debtors-in-Possession

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY

    In re:                                                      Chapter 11

    NEW ENGLAND MOTOR FREIGHT, INC.,                            Case No. 19-12809 (JKS)
    et al.,
                                                                (Jointly Administered)
                             Debtors.1

    NEW ENGLAND MOTOR FREIGHT, INC.
    et al.,
                                                                Adv. Pro. No. 19-__________ (JKS)
                             Plaintiffs,

             v.

    PARTIES LISTED ON EXHIBIT A TO THE
    COMPLAINT and JOHN DOES 1-100,

                             Defendants.

        DEBTORS’ COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
    (I) PRELIMINARILY ENJOINING CERTAIN ACTIONS AGAINST NON-DEBTORS,
       OR (II) IN THE ALTERNATIVE, DECLARING THAT THE AUTOMATIC STAY
           APPLIES TO SUCH ACTIONS AND (III) GRANTING A TEMPORARY
         RESTRAINING ORDER PENDING A FULL HEARING ON THE MOTION

1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc.
(2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357);
MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics,
LLC (4666).

                                                                                             2714777.2 115719-100281
Case 19-12809-JKS           Doc 251      Filed 03/14/19 Entered 03/14/19 14:49:55                    Desc Main
                                        Document     Page 2 of 18


        The above-captioned debtors and debtors in possession (the “Debtors” or the “Company”),

by and through their undersigned proposed counsel, incorporate the statements contained in (i) the

Declaration of Vincent Colistra in Support of Debtors’ Chapter 11 Petitions and First Day

Motions (the “First Day Declaration”)2 [Case No. 19-12809, Dkt. No. 22], (ii) the Declaration of

Ernest Hardy (the “Hardy Decl.”) and (iii) the Declaration of Brett S. Theisen, filed

contemporaneously herewith, and further states as follows:

                                             INTRODUCTION

        1.       The Debtors commenced the above-captioned chapter 11 cases to conduct an

orderly liquidation of their assets and wind-down of their businesses, toward the goal of preserving

and maximizing the value of their assets for all creditors. The relief sought by this adversary

proceeding—extending and/or applying the automatic stay to the commencement or continuation

of certain civil actions seeking liability against the Debtors’ truck drivers for actions taken in the

course of their employment with the Debtors—is critical to the Debtors’ ability to proceed with

and achieve the purpose for which it commenced these chapter 11 cases.

        2.       The Debtors are the real parties in interest in any such action against the drivers

because of the Debtors’ liability under respondeat superior and/or other agency doctrines and/or

laws, such that a judgment against a driver is akin to judgment against the Debtors. The Debtors

would be severely prejudiced if an action can proceed against a driver (who may be left pro se

because the Debtors have historically provided counsel3 and indemnity to their drivers in tort

actions) because the likely result would be a default judgment against the driver—and ultimately



2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
Declaration.
3
  Notably, the Debtors’ own in-house counsel is presently counsel of record to the individual drivers (along with
counsel to the Debtors) in approximately 41 active lawsuits. The attorney cannot unilaterally withdraw from those
representations, and as such his involvement is an ongoing strain on the estates’ resources.
                                                        2
                                                                                          2714777.2 115719-100281
Case 19-12809-JKS            Doc 251       Filed 03/14/19 Entered 03/14/19 14:49:55                        Desc Main
                                          Document     Page 3 of 18


against the Debtors—for the full amount sought in the complaint. The Debtors do not believe that

their drivers have the financial wherewithal to satisfy any material liability absent contribution,

indemnity, or other reimbursement from the Debtors themselves.

         3.       In particular, through this Complaint, the Debtors seek a preliminary injunction

under 11 U.S.C. §§ 105(a) and 362(a) enjoining the continuation or commencement of any action

by the defendants in this adversary proceeding (listed on Exhibit A and, collectively, the

“Defendants”) seeking to (i) hold the Debtors’ employees and/or former employees listed on

Exhibit A attached hereto (collectively, the “Protected Drivers”)4 liable for certain automobile-

related claims committed in the course of their employment with the Debtors (the “Auto Liability

Claims”), and/or (ii) lift the stay to proceed solely against excess coverage that may be available

pursuant to the Debtors’ Excess Indemnity Contracts (as defined and described below). In the

alternative, the Debtors seek a declaration that 11 U.S.C. § 362(a) applies to prohibit the

commencement or continuation of Auto Liability Claims against the Protected Drivers and/or

against the excess coverage. The Debtors also seek a temporary restraining order to immediately

effectuate the requested injunctive or declaratory relief pending a full hearing on the request for a

preliminary injunction.

         4.       Contemporaneously with the filing of this complaint, the Debtors are also filing a

motion (the “Motion”), which requests the relief sought in this proceeding.

                                            Jurisdiction and Venue

         5.       This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 157 and 1334. This adversary proceeding is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(A) and (G).


4
 The Debtors reserve the right to seek to amend the list of Protected Drivers, and in particular, to request that
additional parties be included as Protected Drivers.
                                                           3
                                                                                               2714777.2 115719-100281
Case 19-12809-JKS        Doc 251    Filed 03/14/19 Entered 03/14/19 14:49:55               Desc Main
                                   Document     Page 4 of 18


         6.    Venue is proper in this district pursuant to 28 U.S.C. § 1409.

                                          Basis for Relief

         7.    The statutory bases for the relief requested herein are sections 105(a) and 362(a)

of the Bankruptcy Code.

         8.    The Debtors have commenced this adversary proceeding pursuant to Rules

7001(7) and (9) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

         9.    No prior request for the relief requested herein has been made to this or any other

court.

                                       General Background

         10.   On Monday, February 11, 2019 (the “Petition Date”), each of the above-captioned

Debtors filed voluntary petitions for relief under chapter 11, title 11, United States Code, 11 U.S.C.

§§ 101, et seq. (the “Bankruptcy Code”), thereby initiating the above-captioned chapter 11 cases

(the “Chapter 11 Cases”). With the exception of Eastern Freight Ways, Inc. (“Eastern”) and

Carrier Industries, Inc. (“Carrier”), which will be sold as going-concerns, the Debtors, as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, are engaged in an

orderly liquidation of their assets and wind-down of their businesses, toward the goal of preserving

and maximizing the value of their assets for all creditors. An official committee of unsecured

creditors was appointed in these Chapter 11 Cases on or about February 25, 2019.

         11.   The Debtors offer a broad range of transportation services. Debtor New England

Motor Freight, Inc. (“NEMF”) was founded in 1918 in Elizabeth, New Jersey and is a leading less

than truckload (“LTL”) carrier with a focus in the Mid-Atlantic, Midwest and Northeast United

States. NEMF also offers LTL services to its customers across the United States and Canada

through a number of partnerships and interline carrier arrangements with other LTL providers. In


                                                  4
                                                                                2714777.2 115719-100281
Case 19-12809-JKS          Doc 251      Filed 03/14/19 Entered 03/14/19 14:49:55                    Desc Main
                                       Document     Page 5 of 18


addition to the LTL business the Debtors provide truckload (“TL”) services through Eastern.

Debtor Jans Leasing Corp. (“Jans Leasing”) is a trucking equipment lessor, Debtor Carrier offers

dedicated third party logistics services, Debtor Apex Logistics (“Apex”) offers transportation

brokerage services, and Debtor NEMF World Transport, Inc. (“NEWT”) provides non-vessel

operation common carrier operations between the United States and Puerto Rico. Debtor NEMF

Logistics, LLC (“Logistics”) is a third-party logistics company specializing in logistics

management services, including warehousing, software, brokerage and support. Debtors Myar,

LLC (“Myar”) and MyJon, LLC (“MyJon”) are both dormant and had no economic actively in

2018. Debtors Hollywood Avenue Solar, LLC (“Hollywood Solar”) and United Express Solar,

LLC (“United Solar”) were formed to acquire solar arrays for terminals in South Plainfield and

Pennsauken, New Jersey, respectively, at which the Debtors operate.

        12.      MyJon, Hollywood Solar and United Solar are wholly-owned subsidiaries of

NEMF. Myar is a wholly-owned subsidiary of Eastern. The remaining Debtors are all sister

entities owned solely by The Shevell Dynasty Trust, or by the Shevell Dynasty Trust and Myron

P. Shevell.

        13.      As of the Petition Date, the Debtors employed approximately 3,450 full-time and

part-time employees. Approximately 1,900 of the employees are members of International

Association of Machinists and Aerospace Workers, AFL-CIO (the “Union”) and are covered by a

series of collective bargaining agreements with the Union.

        14.      In 2017, the Debtors’ businesses generated consolidated gross revenues of

approximately $373 million. For 2018, the Debtors estimate that their businesses have generated

consolidated revenues of approximately $370 million.5


5
 The Debtors’ books for fiscal year ending December 29, 2018 are not yet final. All references to 2018 financials
herein are based on the Debtors’ preliminary results and remain subject to change.
                                                       5
                                                                                         2714777.2 115719-100281
Case 19-12809-JKS         Doc 251     Filed 03/14/19 Entered 03/14/19 14:49:55                Desc Main
                                     Document     Page 6 of 18


        15.     The Debtors’ principal place of business and corporate headquarters is located at

1-71 North Avenue East, Elizabeth, New Jersey, 07201-2859. The Debtors operate from 36

trucking terminals located throughout the Mid-Atlantic, the Northeast and Midwest, and two

additional locations in New Brunswick, NJ and Jordan, NY, which are used primarily for

administrative staff and for Eastern operations.

        16.     Additional information regarding the Debtors’ businesses, the events leading to the

Chapter 11 Cases, and the facts and circumstances supporting the relief requested herein are set

forth in the First Day Declaration [Dkt. No. 22], which is incorporated herein by reference.

        17.     The Debtors commenced these Chapter 11 Cases to maximize the value of their

assets and to effectuate an orderly liquidation process for the benefit of all creditors. The orderly

liquidation of the Debtors will involve: (i) the immediate wind-down of nine of the eleven Debtor

entities; (ii) the orderly collection of the Debtors’ accounts receivables; (iii) the sale of the Debtors’

two most profitable entities, Eastern and Carrier, as going-concerns pursuant to a Court-approved

Section 363 bidding and auction process; (iv) sales of the Debtors’ remaining assets (primarily

rolling stock, equipment, machinery and inventory), which are located across the Debtors’ 36

terminals; and (v) the sale of unencumbered real property.

        18.     The Debtors are also defendants in approximately seventy-three (73) active

lawsuits pending in the state and federal courts across the country related to alleged Auto Liability

Claims. The cumulative effect, if all of this litigation is allowed to proceed against the Protected

Drivers and/or to recover from the Debtors’ Excess Indemnity Contracts, amounts to a massive

drain on the bankruptcy estates’ time and resources.




                                                    6
                                                                                   2714777.2 115719-100281
Case 19-12809-JKS      Doc 251    Filed 03/14/19 Entered 03/14/19 14:49:55            Desc Main
                                 Document     Page 7 of 18


                                         The Parties

        19.   NEMF is a New Jersey corporation with its principal place of business and

corporate headquarters located at 1-71 North Avenue East, Elizabeth, New Jersey, 07201-2859.

        20.   Eastern is a New Jersey corporation with its principal place of business and

corporate headquarters located at 1-71 North Avenue East, Elizabeth, New Jersey, 07201-2859.

        21.   Carrier is a New Jersey corporation with its principal place of business and

corporate headquarters located at 1-71 North Avenue East, Elizabeth, New Jersey, 07201-2859.

        22.   NEWT is a New Jersey corporation with its principal place of business and

corporate headquarters located at 1-71 North Avenue East, Elizabeth, New Jersey, 07201-2859.

        23.   Logistics is a New Jersey corporation with its principal place of business and

corporate headquarters located at 1-71 North Avenue East, Elizabeth, New Jersey, 07201-2859.

        24.   Apex is a Delaware corporation with its principal place of business and corporate

headquarters located at 1-71 North Avenue East, Elizabeth, New Jersey, 07201-2859.

        25.   Jans Leasing is a Delaware corporation with its principal place of business and

corporate headquarters located at 1-71 North Avenue East, Elizabeth, New Jersey, 07201-2859.

        26.   Myar is a Delaware limited liability company with its principal place of business

and corporate headquarters located at 1-71 North Avenue East, Elizabeth, New Jersey, 07201-

2859.

        27.   MyJon is a Delaware limited liability company with its principal place of business

and corporate headquarters located at 1-71 North Avenue East, Elizabeth, New Jersey, 07201-

2859.




                                              7
                                                                           2714777.2 115719-100281
Case 19-12809-JKS           Doc 251      Filed 03/14/19 Entered 03/14/19 14:49:55                      Desc Main
                                        Document     Page 8 of 18


        28.      Hollywood Solar is a New Jersey limited liability company with its principal place

of business and corporate headquarters located at 1-71 North Avenue East, Elizabeth, New Jersey,

07201-2859.

        29.      United Solar is a New Jersey limited liability company with its principal place of

business and corporate headquarters located at 1-71 North Avenue East, Elizabeth, New Jersey,

07201-2859.

        30.      Each named Defendant listed in Exhibit A6 is a plaintiff in a pending civil action

against one or more of the Debtors. Certain Defendants have already commenced actions against

one or more of the Protected Drivers. The Debtors anticipate that the filing of the Chapter 11

Cases may lead additional Defendants to also commence actions to pursue Auto Liability Claims

against the Protected Drivers in an effort to avoid the automatic stay.

        31.      Each of Defendants John Does 1-100 is a prospective plaintiff who may, at any

time while the above-captioned chapter 11 case is pending, seek to commence an action to pursue

a tort claim against any of the Protected Drivers.

        32.      The Protected Drivers are employees or former employees of the Debtors set forth

on Exhibit A.7

                                             Factual Background

        THE DEBTORS’ TRUCKING FLEET EXCESS INDEMNITY CONTRACTS

        33.      The Debtors have a self-retention with respect to Auto Liability Claims for their

trucking fleet up to the first $500,000 per occurrence under certain excess indemnity contracts.




6
  The Defendants’ names appear as the plaintiffs in the actions listed in the “Case Name” column to Exhibit A.
7
  The Protected Drivers’ names appear as co-defendants (along with one or more of the Debtors) in the actions listed
in the “Case Name” column to Exhibit A.
                                                         8
                                                                                            2714777.2 115719-100281
Case 19-12809-JKS       Doc 251    Filed 03/14/19 Entered 03/14/19 14:49:55              Desc Main
                                  Document     Page 9 of 18


       34.     The Debtors are party to an Excess Indemnity Contract with United States Fire

Insurance Company (“United Fire”) covering the period April 10, 2018 through April 10, 2019

related to Auto Liability Claims (the “United Fire Contract”).

       35.     The Debtors are party to a Large Fleet Trucking Excess Contract with Protective

Insurance Company (“Protective,” and together with United Fire, the “Carriers”) covering the

period April 10, 2017 to April 10, 2018 (the “2017-2018 Protective Contract”).

       36.     The Debtors are party to a Large Fleet Trucking Excess Contract with Protective

covering the period April 10, 2016 to April 10, 2017 (the “2016-2017 Protective Contract”).

       37.     The Debtors are party to a Large Fleet Trucking Excess Contract with Protective

covering the period April 1, 2015 to April 11, 2017 (the “2015-2017 Protective Contract”).

       38.     The Debtors are party to a Large Fleet Trucking Excess Contract with Protective

covering the period April 10, 2014 to April 10, 2016 (the “2014-2016 Protective Contract,” and

collectively with the 2015-2017 Protective Contract, the 2016-2017 Protective Contract, the 2017-

2018 Protective Contract, and the United Fire Contract, the “Excess Indemnity Contracts”).

       39.     The terms and provisions contained in each of the Excess Indemnity Contracts are

materially the same across all of the Excess Indemnity Contracts.

       40.     The Excess Indemnity Contracts are not insurance policies.

       41.     Under the Excess Indemnity Contracts’ self-retention provisions, the Debtors are

obligated to pay the first $500,000 in damages, fees and costs (the “Self-Retention”). The Carriers

are only obligated to reimburse a Debtor after the Debtor has paid out any settlement or verdict,

and then only for payments, fees, including attorneys’ fees, and costs that exceed the $500,000

Self-Retention.




                                                9
                                                                              2714777.2 115719-100281
Case 19-12809-JKS        Doc 251    Filed 03/14/19 Entered 03/14/19 14:49:55               Desc Main
                                   Document     Page 10 of 18


       42.     Under the Excess Indemnity Contracts, the Debtors—not the Carriers—are

responsible to manage and administer claims, subject to the Carriers’ right, at their sole discretion,

to assume administration of claims involving amounts in excess of the Self-Retention.

       THE PENDING CIVIL ACTIONS

       1.      As noted above, there are approximately 73 active lawsuits involving Auto Liability

Claims with loss dates since 2014 pending against the Debtors (with approximately 63 of those

lawsuits having a Protected Driver named as a co-defendant) in state and federal courts across

multiple states (the “Civil Actions”). The Civil Actions are identified on Exhibit A.

       43.     The Debtors manage Auto Liability Claims primarily through the efforts of Ernest

Hardy, the Debtors’ Vice President of Risk Management, and Todd Rubenstein, the Debtors’

General Counsel. Mr. Hardy’s responsibilities begin at the first instance when a claim is asserted

against one of the Debtors, and continue through the pre-litigation phase. Once litigation is

commenced on a claim, the matter is then actively managed either by Mr. Rubenstein or an outside

law firm, depending on the state in which the case is filed. In some instances, Mr. Hardy will

continue to monitor the litigation along with outside counsel, and in some cases Mr. Rubenstein

oversees and monitors outside counsel.

       44.     In the vast majority of Auto Liability Claims that reach the litigation stage,

plaintiffs name the Debtors’ truck drivers as individual defendants, in addition to suing the

Debtors. Historically, the Debtors’ attorneys have also appeared on behalf of the drivers. The

only exception to this practice has been in cases where a driver is accused of some criminal activity

connected to the Auto Liability Claims.

       45.     Mr. Rubenstein is presently counsel of record for the Debtors and their drivers in

approximately 36 active lawsuits involving Auto Liability Claims where the Debtors and their


                                                 10
                                                                                2714777.2 115719-100281
Case 19-12809-JKS       Doc 251    Filed 03/14/19 Entered 03/14/19 14:49:55               Desc Main
                                  Document     Page 11 of 18


drivers are co-defendants, and approximately 5 active lawsuits against the Debtors wherein a

Protected Driver is not a named co-defendant. In addition, Mr. Rubenstein oversees and monitors

outside counsel in approximately 12 active lawsuits involving Auto Liability Claims where the

Debtors and their drivers are co-defendants. Mr. Hardy is personally overseeing and managing

outside counsel in approximately 15 active lawsuits involving Auto Liability Claims where the

Debtors and their drivers are co-defendants, and approximately 2 active lawsuits against the

Debtors wherein a Protected Driver is not a named co-defendant. There are 9 outside law firms

and Mr. Rubenstein representing the Debtors and/or their drivers involving Auto Liability Claims

       46.     Mr. Rubenstein handles all aspects of his cases from commencement to conclusion,

including pleadings, discovery, motions, court appearances, trial and appeal, and settlement

negotiations. He spends approximately 50-plus hours per week in the course of managing his own

case load and monitoring outside counsel with respect to the Auto Liability Claims.

       47.     Mr. Hardy spends approximately 30-35 hours per week in the course of managing

and administering the Auto Liability Claims (including oversight and management of cases

handled by outside counsel).

       48.     The Debtors are also responsible for paying the outside law firms’ attorneys’ fees,

costs, and expenses incurred in defending the Auto Liability Claims.

                                The Need for Requested Relief

       49.     If the Civil Actions are not stayed in their entirety, there will be an immediate and

continuing adverse impact on the estates’ resources, which will interfere with the Debtors’ efforts

to administer the Chapter 11 Cases. Any continuation of the Civil Actions against the Protected

Drivers is effectively a continuation against the Debtors—in violation of the automatic stay—

because the Debtors are liable for Protected Drivers’ actions taken in the course of their


                                                11
                                                                               2714777.2 115719-100281
Case 19-12809-JKS         Doc 251    Filed 03/14/19 Entered 03/14/19 14:49:55             Desc Main
                                    Document     Page 12 of 18


employment under the doctrine of respondeat superior and/or other agency doctrines and/or law.

In other words, the Debtors will remain the real parties in interest in the Civil Actions if those

actions are not stayed in their entirety. Further, due to the Debtors’ obligation to manage and

administer Auto Liability Claims, continuation of the Civil Actions even without the Debtors will

continue to impose direct costs to the Debtors’ estates. Continuation of the Civil Actions will

result in an adverse impact on the ability of the Debtors to effectively and efficiently manage the

Chapter 11 Cases, to the detriment of all creditors and parties-in-interest.

                                    Nature of Relief Requested

        50.     To guard against the severe and irreparable harm that the Debtors would suffer in

the event that Defendants are permitted to continue or commence civil actions against the Protected

Drivers during the Debtors’ bankruptcy proceeding, the Debtors seek a preliminary injunction

under 11 U.S.C. §§ 105(a) and 362(a) enjoining the continuation or commencement of any action

by the Defendants seeking to (i) hold the Protected Drivers liable for Auto Liability Claims, and/or

(ii) lift the stay to proceed solely against excess coverage that may be available pursuant to the

Excess Indemnity Contracts.      In the alternative, the Debtors seek a declaration that 11 U.S.C.

§ 362(a) applies to prohibit the commencement or continuation of Auto Liability Claims against

the Protected Drivers and/or against the excess coverage. The Debtors also seek a temporary

restraining order to immediately effectuate the requested injunctive or declaratory relief pending

a full hearing on the request for a preliminary injunction.

                                          COUNT I
                  Preliminary Injunctive Relief, 11 U.S.C. §§ 105(a) and 362(a)

        51.     The Debtors incorporates by reference paragraphs 1 through 50 of this Complaint

as if fully set forth herein.



                                                 12
                                                                               2714777.2 115719-100281
Case 19-12809-JKS       Doc 251    Filed 03/14/19 Entered 03/14/19 14:49:55               Desc Main
                                  Document     Page 13 of 18


         52.   Section 105(a) of the Bankruptcy Code authorizes and empowers this Court to issue

any orders that will further the purposes and goals of the Bankruptcy Code, assist in the orderly

and effective administration of the Debtors’ Chapter 11 Cases, aid in the preservation of the assets

of the Debtors’ estates and aid in the formulation and confirmation of a chapter 11 plan that

maximizes recovery to all of the Debtors’ creditors.

         53.   Pursuant to sections 362 and 105(a) of the Bankruptcy Code, this Court may enjoin

creditor actions against third parties where necessary to prevent an adverse impact on the Debtors’

estate or to assure the orderly administration of the Debtors’ chapter 11 estate and proceedings.

         54.   An injunction is appropriate to prohibit the Defendants from filing or continuing to

prosecute Auto Liability Claims against the Protected Drivers and/or seeking to recover from the

Excess Indemnity Contracts while the Chapter 11 Cases remain pending, and is critical to the

Debtors’ ability to proceed with and achieve the purpose for which it commenced the Chapter 11

Cases.

         55.   The injunctive relief sought by the Debtors is necessary to provide the Debtors an

unobstructed opportunity to obtain a global and fair determination of all current and future Auto

Liability Claims, within the confines of the chapter 11 process. This opportunity may evaporate

if the Protected Drivers are left to defend the Civil Actions on their own.

         56.   The Debtors’ prospects for a successful chapter 11 plan are high. The Debtors

entered bankruptcy in good faith in an effort to equitably accomplish an orderly liquidation and

wind-down, and they have sufficient resources to fund the costs of the Chapter 11 Cases.

         57.   The failure to grant the requested injunction would irreparably harm the Debtors’

efforts and effectively deprive the Debtors of the breathing spell afforded by the automatic stay.




                                                 13
                                                                               2714777.2 115719-100281
Case 19-12809-JKS         Doc 251    Filed 03/14/19 Entered 03/14/19 14:49:55                 Desc Main
                                    Document     Page 14 of 18


        58.     First, the prosecution of Auto Liability Claims against the Protected Drivers and/or

efforts to recover under the Excess Indemnify Contracts would amount to continued prosecution

of those claims against the Debtors. Judgements against the Protected Drivers would have the

effect of fixing claims against the Debtors outside of the Chapter 11 Cases. Further, under the

doctrines of collateral estoppel and res judicata, there is a risk that resolution of issues in litigation

of the Auto Liability Claims against Protected Drivers might bind the Debtors. Litigation of the

Auto Liability Claims against the Protected Drivers also creates the substantial risk that

statements, testimony and other evidence generated in those proceedings will be used to establish

liability without the Debtors’ having an opportunity to challenge such evidence. These

indemnification, claim preclusion and evidentiary issues, among others, would compel the

Debtors to actively monitor, participate in and defend litigation of the Auto Liability Claims

against the Protected Drivers, undermining the automatic stay and requiring the resources of key

personnel.

        59.     At the same time, the harm, if any, an injunction might cause the Defendants would

be minimal. While an injunction might delay the efforts by certain Defendants to litigate Auto

Liability Claims against the Protected Drivers, the Defendants will have the opportunity to assert

proofs of claim directly against the real parties in interest, the Debtors, in these Chapter 11 Cases.

        60.     The Defendants also cannot demonstrate harm based on the speculation that an

injunction will deprive them of ultimate payment for their claims. Many—if not all—of the

Protected Drivers are likely judgment-proof with respect to the amounts sought in the Civil Actions.

As such, as a practical matter—aside from agency liability—any judgment against a Protected

Driver will ultimately be asserted against the Debtors.




                                                   14
                                                                                   2714777.2 115719-100281
Case 19-12809-JKS        Doc 251    Filed 03/14/19 Entered 03/14/19 14:49:55                Desc Main
                                   Document     Page 15 of 18


          61.   Finally, the public interest weighs in favor of an injunction. There is a strong public

interest in a successful chapter 11 case and an equitable distribution to creditors. The Defendants

should not be afforded the opportunity to obtain default judgments for the full amount of claimed

damages against unrepresented employees, which will then be asserted against the Debtors at the

expense of other general unsecured creditors.

          62.   Accordingly, an injunction barring the Defendants from commencing or continuing

any Auto Liability Claims against any Protected Driver while the Debtors’ Chapter 11 Cases

remain pending is appropriate and essential to the orderly and effective administration of the

Debtors’ estates, and good cause exists for the entry of injunctive relief pursuant to sections 105(a)

and 362(a) of the Bankruptcy Code and Bankruptcy Rule 7065.

          WHEREFORE, the Debtors respectfully request that this Court: (a) after notice and a

hearing, issue a preliminary injunction prohibiting the filing or continued prosecution of Auto

Liability Claims while the Chapter 11 Cases remain pending, pursuant to sections 105 and 362 of

the Bankruptcy Code; and (b) grant such other and further relief as the Court may deem proper.

                                          COUNT II:
                              Declaratory Relief, 11 U.S.C. § 362(a)

          63.   The Debtors incorporate by reference paragraphs 1 through 62 as if fully set forth

herein.

          64.   Section 362(a)(1) of the Bankruptcy Code provides that the automatic stay prohibits

the "commencement or continuation . . . of a judicial . . . proceeding against the debtor that was or

could have been commenced before the commencement of the case under this title, or to recover

a claim against the debtor that arose before the commencement of the case under this title." 11

U.S.C. § 362(a)(1). Here, both (i) the continuation or commencement of Auto Liability Claims

against the Protected Drivers, and (ii) efforts to recover from the Excess Indemnity Contracts

                                                  15
                                                                                 2714777.2 115719-100281
Case 19-12809-JKS        Doc 251    Filed 03/14/19 Entered 03/14/19 14:49:55                 Desc Main
                                   Document     Page 16 of 18


under which the Debtors have management, administration and defense obligations, are

unequivocally efforts to recover claims against the Debtors, and are automatically stayed. As

described above, the Defendants (plaintiffs in the underlying Civil Actions) will undoubtedly

argue that the Debtors are responsible, as a matter of law, for any judgments arising out of Auto

Liability Claims against the Protected Drivers. Thus, the commencement or continuation of Auto

Liability Claims against the Protected Drivers can have only one purpose: the liquidation and

recovery of claims against the Debtors. Such actions are expressly enjoined by the automatic stay.

       65.     Additionally, the automatic stay under section 362(a)(1) may extend of its own force

to enjoin actions against parties who share such an identity of interest with the debtor that the debtor

is in effect the real-party defendant. Here, the Protected Drivers share such an identity of interest

with the Debtors that the Debtors would be, in effect, the real-party defendants in Auto Liability

Claims brought against the Protected Drivers. As discussed above, litigation of the Auto Liability

Claims against the Protected Drivers would effectively liquidate claims against the Debtors and

further creates risks of claim and issue preclusion as well as evidentiary prejudice for the Debtors.

In view of this, there can be no doubt that the Debtors are in fact the real-party defendants in any

suit seeking to liquidate and recover on an Auto Liability Claim against a Protected Driver.

Accordingly, it is clear that the injunctive or declaratory relief sought by the Debtors in this motion

is necessary to protect both the integrity of the bankruptcy proceeding and the Debtors’ prospects

for a successful and equitable resolution of the Chapter 11 Cases.

       WHEREFORE, the Debtors respectfully request that this Court: (a) after notice and a

hearing, enter an order and judgment declaring that the filing or continued prosecution of Auto

Liability Claims while the Debtors Chapter 11 Cases remain pending violates the automatic stay




                                                  16
                                                                                  2714777.2 115719-100281
Case 19-12809-JKS        Doc 251    Filed 03/14/19 Entered 03/14/19 14:49:55               Desc Main
                                   Document     Page 17 of 18


imposed by section 362(a)(1) of the Bankruptcy Code; and (b) grant such other and further relief as

the Court may deem proper.

                                          COUNT III:
                         Application for Temporary Restraining Order

          66.   The Debtors incorporate by reference paragraphs 1 through 65 as if fully set forth

herein.

          67.   To preserve the effectiveness of the automatic stay prior to the Court’s full hearing

on the Debtors’ request for declaratory and injunctive relief, and to prevent the foregoing harmful

effects upon the Debtors’ administration of the Chapter 11 Cases, the Debtors request that, with

shortened notice, the Court issue a temporary restraining order prohibiting and enjoining the

Defendants from filing or continuing to prosecute Auto Liability Claims until this Court has issued

a ruling on the Debtors’ request for declaratory and/or injunctive relief.

          68.   The issuance of a temporary restraining order is warranted for the reasons

already set forth herein and as more fully set forth in the Motion.

          WHEREFORE, the Debtors respectfully request that this Court enter a temporary

restraining order: (a) prohibiting the Defendants from filing or continuing to prosecute any Auto

Liability Claims until the Court decides whether to grant the Debtors’ request for an injunction or

declaratory relief; and (b) granting such other and further relief as the Court may deem just and

proper.

Dated: March 14, 2019                         Respectfully submitted,

                                              GIBBONS P.C.

                                              By: /s/ Karen A. Giannelli
                                                 Karen A. Giannelli, Esq.
                                                 Mark B. Conlan, Esq.
                                                 Brett S. Theisen, Esq.
                                                 One Gateway Center

                                                 17
                                                                                2714777.2 115719-100281
Case 19-12809-JKS   Doc 251    Filed 03/14/19 Entered 03/14/19 14:49:55          Desc Main
                              Document     Page 18 of 18


                                          Newark, New Jersey 07102
                                          Telephone: (973) 596-4500
                                          Facsimile: (973) 596-0545
                                          E-mail: kgiannelli@gibbonslaw.com
                                                  mconlan@gibbonslaw.com
                                                  btheisen@gibbonslaw.com

                                          Counsel to the Debtors
                                          and Debtors-in-Possession




                                         18
                                                                      2714777.2 115719-100281
